DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The response of 11/02/2021 has been entered. Claims 1-17, 19-22, 24, and 28-33 are currently pending in this US patent application and were examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 11-15, 17, 21-22, 24, 29, and 30 remain rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/033329 filed by Hochstetler, published 04/14/2005 (cited on the IDS filed 06/22/2018), in view of Thore et al., J. Clin. Microbiol. 1(1): 1-8 (1975).

Hochstetler teaches the detection of living cells in aqueous mixtures of polymers or pigments by releasing ATP from living cells in the mixtures and detecting the ATP thus released (see entire document, including page 1, paragraph 0001). The aqueous mixture may comprise any typical organic and inorganic pigments, including titanium dioxide (page 7, paragraph 0014; cf. claims 2 and 3), and may be a coating, cosmetic, or paint composition (page 7, paragraph 0015; cf. claim 5). The aqueous emulsion may comprise water at concentrations 1%, 5%, 10%, 25%, 50%, 75%, 90%, 95%, or 99% by 
The luciferase enzyme must be maintained at a pH that does not cause the enzyme to denature, typically pH 6-9 (page 14, paragraph 0035; cf. claims 4, 21, and 22). The living cells detected by the assay can include bacteria, fungi, and yeasts (page 5, paragraph 0011; cf. claim 7). Hochstetler does not disclose separating the particulate matter from the aqueous phase in any embodiment or the dilution of the mixture with anything other than assay reagents in all embodiments (pages 22 and 23; cf. claims 1, 6, and 27; Hochstetler’s disclosure that the emulsion was diluted with water “in some cases” indicates that the emulsion was not diluted in other cases). In cases in which the aqueous emulsion was diluted with water, 1 mL of water was added to 1 mL of emulsion (page 23, paragraph 0054; cf. claim 1; the Examiner notes that adding 1 mL of water to 1 mL of an emulsion is a two-fold dilution).



Thore teaches the detection of living cells in contaminated samples by detecting ATP released following the lysis of the cells (see entire document, including page 1, abstract). Following the lysis of the cells (see page 2, left column, paragraph 7, to right column, paragraph 1), a 1-mL aliquot of the extracted sample was mixed with 0.4 mL of luciferase reagent, and the light produced was measured in a luminometer (page 2, right column, paragraph 2; cf. claim 1 [“…wherein the aqueous preparation of step a) is not diluted beyond a factor of 2 between method steps a) to d)”]).

While Hochstetler does not explicitly teach that the light in the luminometer assay was used to determine the amount of ATP or that the pigment in the aqueous solution is titanium dioxide, it would have been obvious to one of ordinary skill in the art to include both of these elements in the assay of Hochstetler because they are both suggested by Hochstetler. One of ordinary skill in the art would have a reasonable expectation that assaying an aqueous solution of titanium dioxide containing microorganisms with the luminescence assay of Hochstetler and correlating the light to an amount of ATP would successfully result in the detection of the microorganisms in the titanium dioxide mixture.
In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if the specific titanium dioxide of Hochstetler does not fall within the range recited in instant claim 2, Hochstetler does disclose that the pigment in the aqueous mixture can be any typical organic or inorganic pigment well-known to one of ordinary skill in the art of surface coatings (page 7, paragraph 0014). As such, using a pigment with the level of whiteness recited in instant claim 2 would be obvious in Hochstetler’s assay in light of Hochstetler’s teachings.
As discussed above, Hochstetler does not explicitly teach that the aqueous emulsion is not diluted beyond a factor of 2 during the assay as recited in instant claim 1. However, Hochstetler’s teaching that the emulsion is diluted “in some cases” indicates that the emulsion was not diluted in other cases. While the lytic agent and luciferase assay reagents would dilute the emulsion to some degree, it is highly likely 
Therefore, claims 1-7, 9, 11-15, 17, 21-22, 24, 29, and 30 are rendered obvious by Hochstetler in view of Thore and are rejected under 35 U.S.C. 103.

Claims 1-15, 17, 19, 21-22, 24, and 28-33 remain rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/033329 filed by Hochstetler, published 04/14/2005 (cited on the IDS filed 06/22/2018), in view of Thore et al., J. Clin. Microbiol. 1(1): 1-8 (1975), and US patent 7083911 granted to Wood et al., issued 08/01/2006.

As discussed above, claims 1-7, 9, 11-15, 17, 21-22, 24, 29, and 30 are rendered obvious by Hochstetler in view of Thore. However, Hochstetler and Thore do not teach 

Wood teaches methods, compositions, and kits for detecting and quantifying ATP levels in a sample using a luciferase enzyme and an ATPase inhibitor (see entire document, including column 3, lines 19-26). The reagent composition of Wood has properties of enhanced stability, facilitating many ATP detections in a sample over a long period of time (column 3, lines 26-36). Quantifying the amount of emitted light also quantifies the amount of ATP in a sample, and thereby the quantity of living cells (column 4, lines 26-30; cf. claim 17). The method involves the steps of cell lysis, endogenous ATPase inhibition, and substrate/luciferase addition in a single step that is then followed by the detection of the resulting luminescence (column 6, line 64, to column 7, line 2). The cell lysis agent can be a Triton detergent (column 18, lines 58-62), and specific embodiments mention the use of Triton X-100 as a reagent in the composition (see, for example, column 23, line 67; cf. claims 8 and 28). The reagent composition may also contain agents that chelate metal ions that interfere with the luciferase-luciferin reaction, such as EDTA (column 16, lines 40-52; cf. claims 10 and 31). Wood’s method allows for the detection of luminescence from a well containing 49 cells in 200 µL of solution (column 41, line 55, to column 42, line 67; cf. claims 19, 32, and 33; the Examiner notes that 49 cells in 0.2 mL of solution is 2.45×102 cfu/mL), and more sensitive instrumentation may be used to allow the detection and quantification of faint signals (column 20, line 65, to column 21, line 1). 


Wood demonstrates the ability to detect 2.45×102 cfu/mL in a luciferase ATP assay, which is higher than the range of less than or equal to 1×102 cfu/mL recited in instant claim 33. However, as discussed above, Wood teaches that the ability to detect and quantify the presence of cells in a sample is affected by the sensitivity of the instrument used to detect the light emitted by the assay. As such, the claimed limit of detection would be within the realm of routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal limits of detection of the luciferase assay because the sensitivity of the assay is an art-recognized, result-effective variable known to affect 
Therefore, claims 1-15, 17, 19, 21-22, 24, and 28-33 are rendered obvious by Hochstetler in view of Thore and Wood and are rejected under 35 U.S.C. 103.

Claims 1-17, 19, 21-22, 24, and 28-33 remain rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/033329 filed by Hochstetler, published 04/14/2005 (cited on the IDS filed 06/22/2018), in view of Thore et al., J. Clin. Microbiol. 1(1): 1-8 (1975), US patent 7083911 granted to Wood et al., issued 08/01/2006, and US patent application 2011/0076706 filed by Fleming et al., published 03/31/2011.

As discussed above, claims 1-15, 17, 19, 21-22, 24, and 28-33 are rendered obvious by Hochstetler in view of Thore and Wood. In addition, Wood teaches that quantitative ATP values are realized when the quantity of light emitted from a test sample is compared to the quantity of light emitted from a control sample and that it is understood that quantification involves subtraction of background values (column 4, lines 29-35; cf. step (iii) of claim 16). However, Hochstetler, Thore, and Wood do not teach that the control sample is a sample of the aqueous preparation in which all of the ATP in the aqueous preparation is essentially completely hydrolyzed as recited in step (ii) of claim 16.



While Hochstetler, Thore, and Wood do not teach the treatment of the aqueous preparation to hydrolyze ATP and the use of such a sample to provide the background level of luminescence subtracted from the luminescence measurements of the aqueous preparation containing a particulate material so as to provide quantitative measurements of the level of microbial contamination in the method rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Wood teaches that the quantification of ATP levels involves the subtraction of background values. In addition, Fleming teaches that ATP can be hydrolyzed with an apyrase or ATP diphosphohydrolase prior to measuring the background ATP activity and that the background level can then be subtracted from the total ATP activity following cell lysis to provide the amount of ATP activity directly attributable to the cells. One of ordinary skill in the art would have a reasonable expectation that using the 
Therefore, claims 1-17, 19, 21-22, 24, and 28-33 are rendered obvious by Hochstetler in view of Thore, Wood, and Fleming and are rejected under 35 U.S.C. 103.

Claims 1-7, 9, 11-15, 17, 20-22, 24, 29, and 30 remain rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/033329 filed by Hochstetler, published 04/14/2005 (cited on the IDS filed 06/22/2018), in view of Thore et al., J. Clin. Microbiol. 1(1): 1-8 (1975), and US patent 6627413 granted to Buri et al., issued 09/30/2003.

As discussed above, claims 1-7, 9, 11-15, 17, 21-22, 24, 29, and 30 are rendered obvious by Hochstetler and Thore. As also discussed above, Hochstetler teaches that the pigment in the aqueous emulsion can be any pigment familiar to those skilled in the art (page 7, paragraph 0014). However, Hochstetler does not teach that the pigment is natural ground calcium carbonate.

Buri teaches the determination of microbial contamination in aqueous suspensions, emulsions, or dispersions of minerals and/or pigments (see entire document, including column 2, lines 51-56). The pigment can be natural calcium 

While Hochstetler and Thore do not teach that the pigment in the aqueous emulsion in which microbial contamination is detected using a luciferase ATP assay is calcium carbonate, it would have been obvious to one of ordinary skill in the art to employ the method of Hochstetler on an aqueous emulsion of calcium carbonate because Buri teaches that the presence of microorganisms in aqueous emulsions of pigments, such as natural calcium carbonate or synthetic precipitated calcium carbonate, can be determined using a luminescent ATP assay. One of ordinary skill in the art would have a reasonable expectation that using the assay rendered obvious by Hochstetler and Thore on the aqueous calcium carbonate suspension of Buri would successfully determine whether the suspension has microbial contamination.
Therefore, claims 1-7, 9, 11-15, 17, 20-22, 24, 29, and 30 are rendered obvious by Hochstetler in view of Thore and Buri and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the previous rejection of the claims under 35 U.S.C. 103 as being unpatentable over Hochstetler. Applicant states that the Office has stated that Hochstetler does not explicitly teach that the aqueous emulsion is not diluted beyond a factor of 2 and requests that the Office provide references and technical reasoning to support the assertion that, in Hochstetler, the diluent provided by the assay reagents in the ATP test kit is not likely to result in a dilution of greater than twofold (remarks, pages 2-5). This argument has been fully considered but has not been found persuasive.
As discussed above and in the previous Office action, the Thore reference as cited above provides support for the Examiner’s assertion. As discussed above, Hochstetler does not explicitly teach that the aqueous emulsion is not diluted beyond a factor of 2 during the assay as recited in instant claim 1. However, Hochstetler’s teaching that the emulsion is diluted “in some cases” indicates that the emulsion was not diluted in other cases. While the lytic agent and luciferase assay reagents would dilute the emulsion to some degree, it is highly likely that the volume of the lytic agent and assay reagents would not equal or exceed the volume of the emulsion being 

Applicant states that references that are not the Hochstetler reference teach methods of performing ATP assays in which the sample is diluted more than twofold during the performance of the assay. Applicant states that, accordingly, one of ordinary skill in the art would have understood that turbid samples must be diluted when detecting ATP (remarks, pages 5-6). This argument has been fully considered but has not been found persuasive
The Examiner notes that citing additional prior art references in which ATP assays are performed with multiple dilution steps does not overcome the evidence of the prior art of record, in which ATP assays are performed without these dilution steps. In particular, as cited above, Hochstetler teaches specific embodiments in which no liquid diluents are added to the sample at all prior to the addition of luciferase reagents 

Applicant states that the claims do not recite that no liquid diluents are added to the sample at all prior to the addition of luciferase reagents but, rather, recite a particular solids content and that the aqueous preparation is not diluted beyond a factor of 2. Applicant states that the addition of luciferase reagents as taught by Hochstetler would occur between the cited method steps and that the references cited by Applicant indicate that the addition of luciferase reagents as taught by Hochstetler would result in a dilution of greater than twofold (remarks, pages 6-7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the claimed method requires two main steps: 1) contacting the aqueous preparation with a lytic agent to lyse microbial contaminants and release ATP, and 2) determining the amount of ATP present. The claims require that the aqueous preparation not be diluted more than twofold during the performance of these steps. The Hochstetler reference teaches a process in which an aqueous preparation is lysed to release ATP, which is analogous to step 1) as detailed earlier in this paragraph. Extensive directions are provided for the performance of this lysis and i.e., a sample analogous to the sample of Hochstetler following the lysis procedure that does not involve any dilution whatsoever) by adding a volume of luciferase reagents that is less than the volume of the sample. This step as taught by Thore is analogous to step 2) as detailed earlier in this paragraph. As such, the combined teachings of Hochstetler and Thore render obvious a process in which a sample is first lysed using a procedure in which no dilution takes place and the ATP in the sample is then detected using a procedure in which the undiluted sample is then diluted less than twofold. Citing other references in which larger dilutions are made does not affect the teachings of Hochstetler and Thore.

Applicant states that Thore does not cure the deficiencies of Hochstetler because Thore is related to a medical technical field and not the technical field of mineral slurries (remarks, page 8). This argument has been fully considered but has not been found persuasive because Thore involves the detection of ATP present as a result of bacterial contamination in aqueous samples, which is the method recited in the instant claims. 

Applicant states that Thore’s sample preparation steps involve larger dilutions than those recited in the instant claims. Applicant states that the Examiner is 
In response to Applicant's argument that Thore’s higher dilution levels during the sample preparation/bacterial lysis step somehow overcome the clear teaching of Hochstetler that the sample is not diluted during this step, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As discussed above, Hochstetler teaches a multi-step method in which explicit directions are not provided for one particular step. Thore teaches a manner in which this step is performed. The entirety of Thore’s method need not be somehow imported into the method of Hochstetler in order for Thore to provide guidance for the performance of a luciferase assay. 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 

Applicant states that the optimization of a variable is not obvious if such optimization achieves results that are unexpectedly good. Applicant alleges that the unexpectedly good results achieved by the present invention are the determination of the microbial content of suspensions with a high solids content with satisfactory precision, the ability to obtain results rapidly, the lack of potential sources of error introduced by multiple sample preparation steps, and the problem of a reduced limit of detection associated with diluting the sample (remarks, pages 10-11). Applicant states that one of ordinary skill in the art would not have recognized a benefit for ATP detection from limiting dilution (remarks, pages 14-15). These arguments have been fully considered but have not been found persuasive.
The Examiner notes that Hochstetler teaches the determination of ATP concentrations resulting from the presence of living cells in samples with high solids contents, and so the ability to do so would not be unexpected to one of ordinary skill in the art. As Hochstetler teaches the use of an ATP assay, the benefits in the speed of obtaining results from an ATP assay would not be unexpected to one of ordinary skill in the art in light of Hochstetler. The sample preparation steps in Hochstetler are the same as the sample preparation steps recited in the instant claims. The multiple dilution steps in other references cited by Applicant are simply not required in the teachings of Hochstetler. The fact that Applicant has recognized another advantage which would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the lowered limit of detection associated with diluting the sample, the Examiner notes that luciferase is well-known in the art to be an enzyme that uses ATP as a substrate in a reaction that produces light, which can be measured in a luminometer. It is also well-known in the art that the amount of product produced in an enzymatic reaction is dependent upon the amount of substrate present. As such, the amount of ATP present in the luciferase reaction would affect the amount of light produced as a result of the reaction. Decreasing the amount of ATP present in the sample by diluting the sample would decrease the amount of light produced by the reaction. As such, it would be immediately evident to one of ordinary skill in the art that diluting an ATP-containing sample would reduce the limit of detection of the sample, contrary to Applicant’s assertion.

Applicant states that the teachings of Wood, Fleming, and Buri do not cure the alleged deficiencies of Hochstetler and Thore (remarks, pages 15-19). These arguments have been fully considered but have not been found persuasive because the Examiner does not concur with Applicant’s assertion that Hochstetler and Thore are deficient, as discussed above.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/16/2022